
	

113 HR 5600 IH: Franchise Financing Improvement Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5600
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to establish rules for franchisee eligibility for financial
			 assistance under certain small business programs.
	
	
		1.Short titleThis Act may be cited as the Franchise Financing Improvement Act of 2014.
		2.Eligibility for financial assistanceSection 2 of the Small Business Act (15 U.S.C. 631) is amended by adding at the end the following
			 new subsection:
			
				(k)The Administrator shall make financial assistance available to franchisees under this Act or titles
			 III and V of the Small Business Investment Act of 1958 if the franchisee
			 is not affiliated with the franchisor pursuant to section 3 of this Act..
		3.Affiliation rules for franchiseesSection 3(a)(5) of the Small Business Act (15 U.S.C. 632(a)(5)) is amended by adding at the end
			 the following new subparagraphs:
			
				(C)Eligibility of franchiseesFor purposes of determining eligibility of franchisees for financial assistance under this Act or
			 titles III and V of the Small Business Act, a franchisee shall not be
			 considered affiliated with the franchisor if—
					(i)the franchisor has filed a disclosure document pursuant to—
						(I)part 436 of title 16, Code of Federal Regulations (or any successor regulation); or
						(II)any law or regulation of a State or territory that mandates disclosure of information to a
			 franchisee; and
						(ii)the franchisee, upon default on a loan (whether guaranteed by the Administrator or not) has no
			 ability to obtain financial assistance from the franchisor to repay such
			 loan. For purposes of this clause, a franchisor’s authority to repurchase
			 the franchise for failure to comply with the terms and conditions of the
			 franchise agreement or have the right of first refusal to purchase the
			 franchise from the franchisee shall not be considered financial assistance
			 to repay loans issued to the franchisee.
					(D)DefinitionsFor the purposes of subparagraph (C), the terms franchisor and franchisee have the meaning given those terms in section 436.1 of title 16, Code of Federal Regulations as of
			 January 1, 2014, or any successor regulation..
		4.Issuance of regulations
			(a)The Administrator, after the opportunity for notice and comment, shall issue regulations to
			 implement this Act within 120 days of enactment.
			(b)If the Administrator fails to promulgate such regulations, the Administrator shall, unless there is
			 clear and convincing evidence of fraud, honor the terms and conditions of
			 any guarantee issued by the Administrator pursuant to the Small Business
			 Act (15 U.S.C. 631 et seq.) or titles III and V of the Small Business
			 Investment Act of 1958 (15 U.S.C. 661 et seq.) without regard to whether
			 the entity complied with any Standard Operating Procedure issued by the
			 Administrator until such time as the Administrator issues regulations
			 under subsection (a).
			(c)For purposes of subsection (b), the term Standard Operating Procedure shall have the meaning given the term SOPs in section 120.10 of title 13, Code of Federal Regulations as in effect on January 1, 2014, or any
			 successor regulation.
			
